In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00002-CR



             JECORI HOWARD, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0142X




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       JeCori Howard, appellant, has filed with this Court a motion to dismiss his appeal. The

motion was signed by Howard and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                              Jack Carter
                                              Justice

Date Submitted:       January 14, 2013
Date Decided:         January 15, 2013

Do Not Publish




                                                 2